Citation Nr: 0801133	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  05-21 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a compensable rating for a scar, residual of 
abdominoplasty.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel







INTRODUCTION

The veteran served on active duty from February 2001 to 
February 2004. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia. 


FINDING OF FACT

The veteran's service-connected abdominal scar measures 58.5 
centimeters by 0.5 centimeters, is superficial in nature, is 
not unstable, is not painful on examination, and does not 
limit function or motion.  


CONCLUSION OF LAW

The criteria for a compensable rating for a service-connected 
scar, residual of abdominoplasty, have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.118, Diagnostic Codes (DCs) 7801, 7802, 7803, 7804, 7805 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) impose specific notice requirements on VA.  (codified 
in pertinent part at 38 U.S.C.A § 5103, 5103A (West 2002)).  
Specifically, proper VCAA notice must inform the claimant of 
any information that is not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1) (2007).  See Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).   VCAA notice must be 
provided prior to the initial unfavorable adjudication by the 
RO.  Id. at 120.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled. Id. at 490-91.  Thus, 
because the notice that was provided in March 2004 before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.

Regarding the duty to assist, the RO has obtained the 
veteran's VA treatment records and has provided him with a VA 
examination.  The duty to assist has therefore been satisfied 
and there is no reasonable possibility that any further 
assistance to the veteran by VA would be capable of 
substantiating his claim.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  Because VA's duties to notify and assist have been 
met, there is no prejudice to the veteran in adjudicating 
this appeal.

Finally, the Board notes that additional medical evidence was 
received after the issuance of the June 2005 statement of the 
case.  However, none of the records are pertinent to the 
veteran's service-connected scar.  Therefore, remand for the 
issuance of a supplemental statement of the case is not 
warranted.  See 38 C.F.R. §§ 19.31, 19.37.


II.  Increased Rating for an Abdominal Scar

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  38 C.F.R. § 4.7 (2007).  Otherwise, the 
lower rating will be assigned.  Id.  Where the rating 
appealed is the initial rating assigned with a grant of 
service connection, the entire appeal period is for 
consideration, and separate ratings may be assigned for 
separate periods of time based on facts found, a practice 
known as "staged ratings."  See Fenderson v. West, 12 Vet. 
App. 119 (1999). 

The veteran bears the burden of presenting and supporting his 
claim for benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In 
its evaluation, the Board considers all information and lay 
and medical evidence of record.  38 U.S.C.A. § 5107(b) (West 
2002).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Board gives the benefit of the 
doubt to the claimant.  Id.

In July 2004, the veteran was awarded service connection for 
a scar, residual of abdominoplasty, effective from February 
2004.  He was assigned a noncompensable rating under 38 
C.F.R. § 4.118, DC 7805.  In October 2004, the veteran 
disagreed with the assigned rating.  

Under 38 C.F.R. § 4.118, a 10 percent rating is available 
where a scar 1) is not affecting the head, face, or neck, is 
deep (i.e., is associated with underlying soft tissue) or 
causes limited motion, and covers an area exceeding 39 square 
centimeters (DC 7801); 2) is not affecting the head, face, or 
neck, is superficial (i.e., not associated with underlying 
soft tissue damage), does not cause limitation of motion, and 
covers an area of 929 square centimeters (DC 7802); 3) is 
superficial and unstable (i.e., there is frequent loss of 
covering of skin over the scar) (DC 7803); or 4) is 
superficial and painful on examination (DC 7804).  Under 
Diagnostic Code 7805, a scar will be rated on limitation of 
function of the affected part.  38 C.F.R. § 4.118, Diagnostic 
Code 7805 (2007).

Service medical records show that the veteran underwent 
abdominoplasty surgery in August 2002 to remove excess skin 
and fat from his abdomen.  

The veteran underwent a VA examination of his scar in June 
2004, at which he complained of abdominal pain.  The examiner 
indicated that there was a level scar on the lower abdomen 
measuring about 58.5 centimeters by 0.5 centimeters, with no 
tenderness, disfigurement, ulceration, adherence, 
instability, tissue loss, keloid formation, hypopigmentation, 
hyperpigmentation, abnormal texture, or limitation of motion.  
The examiner diagnosed the veteran with status post 
abdominoplasty with a residual scar.  The examiner also noted 
that the veteran had moderate calcium oxalate crystals in his 
urine, a potential forerunner of calcium stones, which he 
suggested could be the cause of the veteran's abdominal pain.  
He reported that the abdominal surgery was "least likely" 
the cause of the pain.  

Although the veteran contends that his scar meets the 
criteria for a compensable rating, the objective medical 
evidence fails to support his contention.  The June 2004 VA 
examination indicates that the veteran's scar was not 
associated with the underlying soft tissue, did not cause 
limitation of motion, was not unstable, and was not painful 
on examination.  To the contrary, the examiner reported no 
tissue loss, no limitation of motion, no instability, and no 
tenderness.  Further, the scar covers only 29.25 square 
centimeters, and therefore does not meet the area 
requirements of DCs 7801 and 7802.  There is no evidence of 
any limitation of function associated with the scar.     

In his notice of disagreement, the veteran also contended 
that he has daily internal abdominal pain as a residual of 
his abdominoplasty.  However, as noted above, the VA examiner 
stated that the abdominal surgery was "least likely" the 
cause of the pain, and instead attributed the pain to calcium 
oxalate crystals in the veteran's urine.  While the veteran 
is competent to report symptoms, such as abdominal pain, his 
lay statements concerning the cause or diagnosis of such 
symptoms are not competent.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); see also Jandreau v. Nicholson, 492 
F.3d 1372 (Fed.Cir. 2007).  

Accordingly, the Board finds that the preponderance of the 
evidence is against entitlement to a compensable rating for a 
scar, residual of abdominoplasty, and that the claim must be 
denied.


ORDER

Entitlement to a compensable rating for a scar, residual of 
abdominoplasty, is denied.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


